DETAILED ACTION
Acknowledgements
In the reply filed January 20, 2021, the applicant amended claim 17. 
Currently claims 1-22, 25, and 26 are under examination. 
It is noted wherein Applicant filed an after-final response on November 20, 2020 that has not yet been responded to. Applicant has since filed a Request for Continued Examination (RCE) on January 20, 2021. If the conditions for filing an RCE have been satisfied, the technical support personnel will process the proper RCE. Any previously filed un-entered amendments, and amendments filed with the RCE will normally be entered. Such amendments will be entered in the order in which they were filed in the absence of any specific instructions for entry. The arguments and amendments present in the Response After Final Action, dated November 20, 2020, being identical to the amendments and arguments in the Request for Continued Examination (RCE) dated January 20, 2021 will be addressed in this Office Action. See MPEP 706.07(h) 

Allowable Subject Matter
Claim 4-9 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liess (U.S. Patent No. 8,365,834).
Regarding Claim 1, Liess discloses a top drive, comprising: 
A drive body (113) includes a chamber (114); 
A drive motor (Column 5: lines 47-57), wherein a stator (125) of the drive motor (Column 5: lines 47-57) is connected to the drive body (113); and 
A drive ring (116, 110) torsionally coupled to a rotor of the drive motor (Column 5: lines 47-57) and at least partially disposed in the chamber (114), wherein the drive ring (116, 110) has a central bore (interior of 110) and an internal latch profile (interior of 211) for selectively receiving a latch profile of a tool, the internal latch profile (interior of 211) formed on an inner surface of the central bore (interior of 110).
Regarding Claim 2, Liess discloses the top drive of claim 1, wherein a locking profile (upper end of 110) is formed on an upper portion of the central bore (interior of 110).
Regarding Claim 3, Liess discloses the top drive of claim 2, wherein the internal latch profile (interior of 211) comprises a bayonet profile (interior of 211).
Regarding Claim 11, Liess discloses the top drive of claim 1, further comprising one or more thrust bearing (118) disposed between the drive body (113) and the drive ring (116, 110).

Claims 1, 2, 11, 17, 22, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pietras (U.S. Pub. No. 2004/0216924).
Regarding Claim 1, Pietras discloses a top drive, comprising: 
A drive body (34) includes a chamber (inside 38); 
A drive motor (78, 85), wherein a stator (exterior of 78, connected to 38) of the drive motor (78, 85) is connected to the drive body (34); and 
A drive ring (75, 76, 77, 80, 93) torsionally coupled to a rotor of the drive motor (78, 85) and at least partially disposed in the chamber (inside 38), wherein the drive ring (75, 76, 77, 80, 93) has a central bore (interior of 93) and an internal latch profile (inner profile of 93) for selectively receiving a latch profile of a tool (upper flange of 48), the internal latch profile (inner profile of 93) formed on an inner surface of the central bore (interior of 93).
Regarding Claim 2, Pietras discloses the top drive of claim 1, wherein a locking profile (upper end of 93) is formed on an upper portion of the central bore (interior of 93).
Regarding Claim 11, Pietras discloses the top drive of claim 1, further comprising one or more thrust bearing (81) disposed between the drive body (34) and the drive ring (75, 76, 77, 80, 93).

Regarding Claim 17, Pietras discloses a method of operating a modular top drive system, comprising: 
Aligning a latch profile of a tool (48) with an internal latch profile (inner profile of 93) formed on an inner surface of a central bore (interior of 93) of a drive ring (75, 76, 77, 80, 93), the drive ring (75, 76, 77, 80, 93) having a gear engaged with a gear of a motor unit; 
Inserting the tool (203) into the drive ring (75, 76, 77, 80, 93); 
Engaging the latch profiles to connect the tool (48) to the drive ring (75, 76, 77, 80, 93); and 
Rotating the drive ring (75, 76, 77, 80, 93) and the tool (48) using the motor unit (78).
Regarding Claim 22, Pietras discloses the top drive of claim 1, wherein the internal latch profile (inner profile of 93) is a movable profile (Paragraph [0046]).
Regarding Claim 25, Pietras discloses the top drive of claim 11, wherein the one or more thrust bearings (81) are configured to transfer axial load between the drive body and the driving ring.
Regarding Claim 26, Pietras discloses the top drive of claim 17, wherein the drive ring is at least partially disposed in a chamber of a drive body (chamber containing  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liess alone.
Regarding Claim 10, Liess discloses the top drive of claim 1, but does not disclose further comprising a video camera for monitoring alignment of the tool with the internal latching profile. 
Examiner takes official notice that it is old and well known to use video monitoring to ensure the status of alignment of wellsite components (Evidence of common use can be found in U.S. Pub. No. 2013/0275100: Paragraph [0015] and U.S. 
Regarding Claim 12, Liess discloses a modular top drive system, comprising: a motor unit, comprising: 
A drive body (113); 
A drive motor (Column 5: lines 47-57), wherein a stator (125) of the drive motor (Column 5: lines 47-57) is connected to the drive body (113); and 
A drive ring (116, 110) torsionally coupled to a rotor of the drive motor (Column 5: lines 47-57), wherein the drive ring (116, 110) has a central bore (interior of 110) and an internal latch profile (interior of 211) for selectively receiving a latch profile of a tool, the internal latch profile (interior of 211) formed on an inner surface of the central bore (interior of 110); 
Liess does not disclose a rack having a parking spot for receiving the tool; and a unit handler for retrieving the tool from the rack and delivering the tool to the drive unit.
However examiner takes official notice that it is old and well known to have a storage means for tools not currently in use on a top drive.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have said storage means (rack) to store said tools, and a mechanism or process for placing the tool on the top drive (unit handler).  
Regarding Claim 13, Liess renders obvious the system of claim 12, wherein the unit handler comprises: a base; a post extending from the base; a slide hinge 
Regarding Claim 14, Liess renders obvious the system of claim 12, further comprising one or more tools, wherein each of the one or more tools comprises: a coupling head with an outer latch profile for matching the internal latch profile (interior of 211) of the drive ring (116, 110).
Regarding Claim 15, Liess renders obvious the system of claim 14, wherein the latch profiles are bayonet profiles.
Regarding Claim 16, Liess renders obvious the system of claim 14, wherein the coupling head has a control junction.

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive.
Regarding claims 1-3,10-16,22 and 25 the applicant argues that the retainer 125 is incorrectly equated to "a stator of a motor" as retainer 125 is part of the link assembly, not the motor, and that retainer 125 connects to a torque reaction bracket which instead connects to a rotationally fixed location such as part of the top drive. Lastly, because the retainer 125 is on a different end of the torque reaction bracket as the top drive, the retainer cannot be the stator of the motor. 
 The examiner respectfully submits that as the stator of the motor comprises the rotationally fixed components of said motor, retainer 125 which is fastened, non-



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679